Citation Nr: 0739682	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-00 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to eligibility for a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and N.B.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 decision of the White 
River Junction, Vermont, Department of Veteran's Affairs (VA) 
Medical Center (hereinafter, AOJ).


FINDING OF FACT

The veteran's service connected disability does not require 
use of a prosthetic or orthopedic appliance (including a 
wheelchair) that wears or tears clothing, or use of a 
medication that causes irreparable damage to his outer 
garments. 


CONCLUSION OF LAW

The requirements for eligibility for a clothing allowance 
have not been met. 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. 
§ 3.810 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA Form 20-8992 mailed to the veteran in July 2005 
provided him notice of the criteria for entitlement to an 
annual clothing allowance.  The veteran signed and returned 
this form in August 2005.  The veteran has demonstrated 
actual knowledge of what is required to substantiate his 
claim, of who is responsible for submitting what evidence, 
and that he should submit relevant evidence in his 
possession, by soliciting his VA doctors for the additional 
evidence that was received in November 2005, and in his 
testimony at the September 2007 hearing. 

This issue does not involve the assignment of a rating; and 
as the appeal is being denied, no effective date is being 
set.  There is, therefore, no prejudice in the absence of 
notice on the rating or effective date elements.

In addition, this benefit does not require the accumulation, 
submission or development of any additional evidence since 
the only relevant and pertinent evidence is a certification 
from the Chief Medical Director or designee that the veteran 
is entitled to the clothing allowance based on the nature of 
his service connected disabilities.  Opinions have been 
obtained from the Chief Medical Director's designees.

The AOJ also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the AOJ or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal.

The record reflects that the veteran's service connected 
disabilities are post-traumatic stress disorder, evaluated as 
70 percent disabling, and keloid acne of the neck, back and 
chest, evaluated as 30 percent disabling.  There is a 
combined evaluation of 80 percent disabling.  However, the 
veteran has also been awarded entitlement to a total rating 
based on individual unemployability due to service connected 
disabilities.

The veteran contends that he should be entitled to a clothing 
allowance based on the nature of his service connected 
disabilities.  He argues that his skin disability is 
productive of constant weeping and oozing, which stains his 
clothes and creates a need for him to change his clothing up 
to several times a day.  He states that this requires him to 
wash his clothes more frequently and to use harsher 
detergents, which makes them wear out faster than they 
otherwise would.

Under VA laws and regulations, an annual clothing allowance 
as specified in 38 U.S.C.A. § 1162 is payable when the Chief 
Medical Director or designee certifies that because of a 
service connected disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of use of a physician 
prescribed medication for a skin condition which is due to a 
service connected disability, there is irreparable damage to 
the veteran's outer garments.  38 C.F.R. § 3.810(a)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes VA medical records and letters from the 
veteran's VA doctors.  These records show that the veteran's 
service connected skin disability, diagnosed as hidradenitis 
suppurativa.  It is considered very severe and very end 
stage.  January 2006 treatment records show that the veteran 
has large, hyperpigmented, indurated plaques with open 
weeping sinuses covering the bilateral buttocks and 
waistband.  He continued to use medications including 
Clindamycin and Hibiclens periodically for the lesions.  

The veteran testified at the September 2007 hearing that 
Clindamycin was a greasy topical ointment that would stain 
his clothes.  He argued that this contributed to the need to 
use harsher detergents such as bleach and to wash his clothes 
more frequently.  This in turn caused his clothes to wear 
out.  He said that the ointment and the oozing from his sores 
both contributed to the need for more frequent laundering.  
See Transcript. 

The veteran's claim was reviewed by designees of the Chief 
Medical Director in August 2005.  Following this review it 
was concluded that the records for the veteran did not 
establish that, because of a service- connected disability, 
he wore or used a prosthetic or orthopedic appliance which 
tended to wear out clothing or that because of his service 
connected condition he used medication that caused 
irreparable damage to his outer garments.  The decision 
specifically noted that there were no reports in the 
literature that Clindamycin Phosphate or Hydrocortisone 
caused irreparable damage to clothing.  Based on this 
certification, the AOJ denied the veteran's claim.

As noted, a clothing allowance is based on a certification by 
a designated VA medical professional.  The designated VA 
medical professionals have certified that the veteran does 
not meet the criteria for a clothing allowance.  While the 
veteran has reported increased wear and tear on his clothing, 
he has not reported any direct damage to clothing from the 
use medications for his skin condition.

The veteran's doctors confirm that the staining of the 
veteran's clothes as the result of his disability, and have 
not reported damage as the result of his medication.  The 
applicable regulation requires that the stains be the result 
of the medication, and not the disability.  See 38 C.F.R. 
§ 3.810(a)(2).  Moreover, to the extent that his medication 
contributes to the staining, there is no evidence to show 
that the stains are irreparable.  In other words, the stains 
can be cleaned, and there is no evidence to the contrary.  
For these reasons, the Board finds that the weight of the 
evidence is against the claim, reasonable doubt does not 
arise, and the claim is denied. 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to eligibility for a clothing allowance is 
denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


